Case 1:17-cv-02192-JGK Document 163 Filed 04/10/19 Page 1of3
Case 1:17-cv-02192-JGK-RWL Document 162 Filed 04/10/19 Page 1 of 3

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#
CORNELL HOLDEN, MIGUEL MEJIA, DATE FILED: 4) 0 ~\9__ 4-) © -\%
MALCOM RUSSELL, and MARCOS POLONIA
on behalf of themselves and all others similarly
situated,
1:17-CV-02192-JGK-RWL
Plaintiff,
-against-

THE PORT AUTHORITY OF NEW YORK AND
NEW JERSEY; THE PORT AUTHORITY
POLICE DEPARTMENT; and MICHAEL
OPROMALLA, SHAUN KEHOE, JOHN TONE,
JORDAN ESPOSITO, MICHAEL DEMARTINO,
RICHARD AYLMER, PAUL MILLER, JOHN
FITZPATRICK, MARK MONTERO, VIAY
SEETARAM, MELVIN CRUZ, MARTIN
JAYCARD, PAUL O’DELL and OFFICERS
JOHN DOE 1-93, sued in their individual capacities
and official capacities as officers of the Port
Authority Police Department,

Defendants.

New Nee ee Ne ee ee ee ee ee ee ee ee ee ee ee ee ee es ee ee ee ee Se”

 

STIPULATION TO WITHDRAW PLAINTIFFS MARCOS POLONIA AND MALCOM
RUSSELL

Plaintiffs Cornell Holden, Miguel Mejia, Malcom Russell, and Marcos Polonia, on behalf
of themselves and others similarly situated (“Plaintiffs”), by and through their attorneys, Winston
& Strawn LLP and the Legal Aid Society and Defendants Port Authority of New York and New
Jersey, the Port Authority Police Department, Michael Opromalla, Shaun Kehoe, John Tone,
Jordan Esposito, Michael Demartino, Richard Aylmer, Paul Miller, John Fitzpatrick, Mark
Montero, Vijay Seetaram, Melvin Cruz, Martin Jaycard, Paul O’Dell, and Officers John Doe 1-93
(“Defendants”), hereby stipulate and agree as follows with respect to Case No. 1:17-CV-02192:

1) Marcos Polonia hereby withdraws from this matter as a named plaintiff.
2) Malcom Russell hereby withdraws from this matter as a named plaintiff.

3) Nothing in this stipulation addresses either Mr. Polonia’s or Mr. Russell’s ability to
participate in this matter as a class member upon class certification.
Case 1:17-cv-02192-JGK Document 163 Filed 04/10/19 Page 2 of 3
Case 1:17-cv-02192-JGK-RWL Document 162 Filed 04/10/19 Page 2 of 3

4) Mark Montero is hereby dismissed as a named defendant without prejudice.

5) Vijay Seetaram is hereby dismissed as a named defendant without prejudice.

6) Martin Jaycard is hereby dismissed as a named defendant without prejudice.

7) Melvin Cruz is hereby dismissed as a named defendant without prejudice.

8) Nothing in this stipulation addresses whether Mr. Montero, Mr. Seetaram, Mr. Jaycard, or
Mr. Cruz may be added as a named defendant upon class certification.

New York, NY
Dated: April 10, 2019

Respectfully submitted,

By:/s/ Thomas Patrick Lane
Thomas Patrick Lane, TL8983
Winston & Strawn LLP
Michael S. Elkin, ME2300
Seth E. Spitzer, $S6387

Ross M. Kramer, RK3463

200 Park Avenue

New York, NY 10166

(212) 294-6700

Daniel R. McNeely (pro hac vice)
35 W. Wacker Dr.

Chicago, IL 60601

312-558-5600

The Legal Aid Society
William Gibney, WG1635
Cynthia Conti-Cook CC0778
199 Water Street

New York, NY 10038

(212) 577-3300

Counsel for Plaintiffs

Respectfully submitted,

By: 4s/ Kathleen Gill Miller

Kathleen Gill Miller, Esq.

The Port Authority Law Department

Thomas R. Brophy, Esq.

4 World Trade Center/150 Greenwich St./24
FL

New York, NY 10007

(212) 435-3434/(212) 435-3492

Counsel for Defendants
Case 1:17-cv-02192-JGK Document 163 Filed 04/10/19 Page 3 of 3
Case 1:17-cv-02192-JGK-RWL Document 162 Filed 04/10/19 Page 3 of 3

SO ORDERED f
Dt , ui A

£

 

 

Honorable Robert W. Lehrburger, U.S.M.J.
